dec a - internal_revenue_service national_office technical_advice_memorandum index number control number tam-113240-98 legend t a al a2 a3 b bl b2 city y date i u issue s whether t can maintain one new automobile inventory pool and one new truck inventory_pool under rev c b conclusion t can maintain one new automobile inventory_pool and one new truck inventory_pool under rev proc proc facts t an s_corporation is engaged in retail sales and service a franchised dealer of new and used automobiles and trucks for three ivisions of manufacturer and two divisions of manufacturer a and b a for each division of t sells new and used vehicles at three different lots t holds five franchises one an automobile and light duty truck b another automobile is t tam-113240-98 cc dom it a at one location t sells used all of which are located in city y vehicles as well as new automobiles and trucks manufactured by a the new vehicles sold at this location include vehicles covered by three separate franchise agreements between t and a in addition t franchise an a2 franchise and an a3 franchise sells new automobiles manufactured by b used vehicles at two other separate locations operates a service_department and a parts department at each location as well as in addition t bl and b2 an al to sell the franchise agreements between t and b require t a separate location however at some time prior to the years in issue originally t sold new bl the same location as new vehiclés manufactured by b required new bl automobiles exclusively at one location and to sell new b2 automobiles exclusively at of new vehicles are permitted to be sold on the same lot bl automobiles and new b2 automobiles automobiles at br t to begin selling new bl automobiles at similarly b would not grant a franchise to t automobiles unless such automobiles were the only types of new new vehicles sold at automobiles manufactured by a at one location automobiles at another separate location a separate location to sell new b2 no other types as new accordingly t now sells a separate location and new b2 automobiles at new bl a location the franchise agreements between t and b and t and a require that salesmen have certain certifications to sell a particular division's new vehicles and that service technicians have certain certifications to work on a particular division's new vehicles t's franchise agreements also obligate t financial statements to a and b statements require t respect to new vehicles sales regarding each franchise separately of forms although this information is listed separately all is presented on these to present financial information with the financial information related to these monthly financial to furnish monthly t t maintains only one complete set books treat each location as of each location at least the income statement items retrieved and presented separately account central accounting office fund all payroll checks and other checks are issued from the each location maintains a petty cash t has a single checking can be a division the financial records of books_and_records t's the corporate vice president serves as for both locations that sell automobiles manufactured by b addition each location has a manager for the sales department a the general manager in tam-113240-98 cc dom it a manager for the service_department and a manager for the parts t has certain employees aside from top management department as accounting and other administrative personnel that serve t whole and are not limited to serving a particular location examples of employees that serve t as whole include used car manager who purchases used vehicle inventory for all locations personnel who rotate locations to fill-in scheduling facilities maintenance personnel and salespersons who may sell the used vehicle inventory of any location parts delivery personnel parts counter used vehicle a single a in addition to advertising each location and each franchise t has one floor_plan source in lieu all of the inventory of is financed through a single line of credit that is secured_by separately t runs advertisements that promote t including all locations of different sources for each location t all of t's vehicles whole as t elected to use the alternative_lifo_method described in proc its new automobiles in one inventory for its taxable_year ended c b t includes all of its new trucks in one inventory_pool rev date pool and all of t the examining agent has proposed to adjust the number of specifically the agent proposes to to maintain separate pools for each geographical a pool for all new trucks manufactured by a a pool for all new b2 inventory pools of require t location ie by a for all new bl automobiles and automobiles maintain separate pools under the provisions of rev the agent contends that the taxpayer is required to a pool for all new automobiles manufactured a pool proc law and analysis sec_446 of taxable_income is computed under the method on the basis of which the taxpayer regularly computes his income in keeping his books the internal_revenue_code provides that sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the ee ‘rev proc a7 t r b was modified and superseded by rev which was effective on august proc tam-113240-98 cc dom it a sec_472 authorizes a taxpayer to use the last-in_first-out lifo inventory_method to inventory goods specified in an application to use such method in accordance with regulations prescribed by the secretary sec_1_472-8 of the income_tax regulations provides that a taxpayer may elect to determine the cost of its lifo_inventories under the dollar-value lifo_method provided that the method is used consistently and clearly reflects the taxpayer's income sec_1_472-8 provides that items of inventory in the hands of wholesalers retailers jobbers and distributors shall or classes of goods be placed into pools by major lines in determining such groupings customary business classifications of the particular trade in which the taxpayer is engaged is important consideration types an sec_1_472-8 authorizes three methods for computing a dollar-value inventory_pool an index_method the and the the lifo value of double-extension_method link-chain_method in 205_fsupp_229 the united_states affd 313_f2d_609 a cir district_court western district arkansas held that the broiler division of the taxpayer was not a separate trade_or_business the court's holding from the taxpayer's breeding farm operation was based in part upon its findings that the taxpayer's divisions were too interdependent and well-integrated to be considered separate and distinct and there was not a sufficient separation v of the books_and_records the court held united_states ustc that the taxpayer's poultry raising operation and broiler processing operation were separate and distinct trades_or_businesses taxpayer maintained separate sets of books had separate bank accounts for each operation and had separate employees for each operation the court considered the fact that the in burgess poultry market in that case e d tex inc revproc_92_79 provides an alternative lifo inventory computation method the alternative_lifo_method engaged in the trade_or_business of retail sales of new automobiles or new light-duty trucks method is that encompasses several lifo sub-methods proc rs simplify the dollar-value computations of automobile dealers provides that the alternative_lifo_method is designed a comprehensive dollar-value link-chain lifo_method the alternative lifo section dollar_figure of rev for taxpayers tam-113240-98 cc dom it a and that the commissioner will waive strict adherence of the sec_1_472-8 comparability requirement in applying the alternative_lifo_method provided a taxpayer uses the compensating sub- methods described in section dollar_figure and the computational methodology provided in sec_4 proc sec_4 of rev provides the sub-method required for lifo pooling specifically for each separate trade_or_business all new automobiles regardless of manufacturer must be included in one dollar-value lifo_pool and all new light - duty trucks regardless of manufacturer must be included in another separate dollar-value lifo_pool since t elected to use the alternative_lifo_method t must adhere to the pooling t includes requirements of sec_4 of rev all of its new automobiles in one dollar-value_pool and all of the examining its new trucks in to pool all of the new automobiles agent proposes to require t held_for_sale at each geographical location in separate dollar- value lifo pools because the agent believes that each geographical location of proc the meaning of rev are not separate trades_or_businesses t contends that its locations a separate dollar-value_pool a separate trade_or_business within proc is t initially we note that the factors relied upon by the examining agent in this case to establish the separateness of geographical locations relate to the requirements of the different franchise agreements or derive from these requirements is required to maintain under its present franchise agreements t three separate geographical locations submit monthly financial statements to a and b salesmen and service technicians and have certain certified new vehicle the in fact t sold all of its new vehicles from one geographical location until t's franchise agreements began to once required to establish separate require separate locations locations it was only reasonable that t also have some degree of separateness of employees and employee supervision at each t also wrote invoices collected financial information location and collected sales proceeds at from customers approved sales we believe that a taxpayer may transact business each location from separate locations without each location being considered a separate trade_or_business separate geographical locations alone are not sufficient to create separate and distinct trades_or_businesses rach of t's franchise agreements require t monthly financial statements with respect to the division covered by the franchise agreement to either a b wherein certain or to furnish tam-113240-98 cc dom it a financial information with respect to that division's franchise's new vehicles sales is separately_stated fulfills these requirements by separating certain income statement items from its books one complete set of books_and_records books_and_records is separable at least with respect to income statement items as noted above that factor alone is not a sufficient basis upon which the service may rely in order to require t business for purposes of sec_4 of rev although this set of a separate trade or to treat each of its locations as t only maintains in this case proc t another factor relied upon by the examining agent in a separate trade determining that each geographical location is or business is that each location has its own new vehicle sales personnel and its own mechanics by the requirements in the franchise agreements regarding salesmen certification manufactured by a are sold only one division's new vehicles because of the franchise's a single certification requirements location some salesmen only sell certain types of new vehicles moreover at the location where vehicles some of the salesmen exclusively sell accordingly even at in part dictated that fact is revproc_92_79 specifically recognizes that a trade_or_business could include different manufacturers is reasonable to assume that the drafters of this document recognized that most vehicle manufacturers require in their franchise agreements terms and conditions similar to those involved in this case proc considering the trade_or_business requirement in rev controlling significance cannot be given to the factors proc discussed above which recognize that different manufacturers can be included in a single pool would tend to be frustrated otherwise the pooling rules of rev accordingly we believe that in furthermore it is operating as a single trade or some of the factors we relied based upon the particular facts and circumstances of this we believe that t case business at separate locations upon in reaching this conclusion include the following those related to engaged in the same type of activities ie new and used vehicle sales and service at all three locations in addition to upper-level management accounting personnel and t work at more than administrative personnel other employees of one of t's geographical locations for example the same employee is the general manager of both locations that sell automobiles manufactured by b and the used car manager manages all used vehicle sales for all of t's locations and purchases all used all vehicles that are not acquired through trade-in sales mts jaeatiens of ‘2 only has one checking account out of which all at is t tam-113240-98 cc dom it a t has one line of credit payroll and other expenses are paid that is secured_by all of t's inventory regardless of location or manufacturer under the particular facts and circumstances of this case we believe that t accordingly under rev automobiles in a single dollar-value lifo_pool and all new light duty trucks in another separate dollar-value lifo_pool t must include all new a single trade_or_business and is operating as proc tam-113240-98 cc dom it a caveat s a copy of this technical_advice_memorandum is to be given to of the code provides that it the taxpayer s may not be used or cited as precedent sec_6110 - end -
